DETAILED ACTION
This communication is a FINAL office action on the merits. Claims 1 and 3-6, as filed are currently pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 1,516,872).
Regarding claim 1, White discloses an apparatus comprising a snap button body (14, B) and a fastener (fastener shown in Fig. 1 piercing B) connected to the snap button body with a cloth (Fig. 1 as shown) interposed between them,
wherein the snap button body comprises a button member including a base (17); and a metal eyelet (B, lines 82-84) attached to an inner surface of the base (Fig. 3 as shown), the inner surface being placed to face the cloth (Fig. 1 as shown), wherein the button member comprises an engaging portion (16) provided on an outer surface opposite to the inner surface of the base,
wherein the fastener comprises a fastener base (15) and a pin (17) to be swaged, which protrudes from an inner surface of the fastener base, the inner surface being placed to face the cloth (Fig. 4 as shown),
wherein the eyelet comprises a cylindrical portion (10) defining a substantially constant diameter (the hub 10 has a substantially constant diameter wherein the term “substantially” is considered broad enough to encompass the geometry shown in Fig. 1), the cloth being pierced by the pin, and the pin being swaged inside the cylindrical portion of the eyelet on the inner surface of the base of the button member (Fig. 1 as shown), and
White fails to disclose wherein the button member and the fastener are made of resin. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 5, White further discloses wherein a depression (15) is formed at a center portion on the inner surface of the base of the button member.

Regarding claim 6, White further discloses wherein the base is disk shaped (Figs. 1 and 6 as shown).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over White as applied to claim 1 above, and further in view of Hayden (US 1,910,951).
Regarding claim 3, White discloses the invention except for wherein the eyelet includes a thin wall portion at a cloth-side end portion of the cylindrical portion, wherein the thin wall portion covers at least a part of an opening of the cylindrical portion and has a thickness thinner than that of a side wall of the cylindrical portion, the thin wall portion being pierced by the pin.
Hayden teaches an apparatus wherein a swaged pin (7) is retained by a thin wall portion (6).
From this teaching of Hayden, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a thin wall engagement with the pin since it would provide a tight fit with the pin preventing lateral displacement.

Regarding claim 4, Hayden further discloses wherein the thin wall portion includes a hole at its center (Fig. 4 shows wherein the thin wall portion has a hole within it).

Response to Arguments
Applicant's arguments filed 13 October 2022 have been fully considered but they are not persuasive. As shown above, a new primary reference is been chosen to address Applicant’s amendments and arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/Primary Examiner, Art Unit 3677